—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Leone, J.), rendered May 9, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was *554legally sufficient to establish that the complainant suffered physical injury, and thus, that the defendant was guilty of robbery in the second degree (see, People v McLean, 191 AD2d 517; People v Campbell, 157 AD2d 738). In addition, the trial court did not commit reversible error by admitting into evidence the complainant’s certified medical record. Although some portions of the medical record were illegible, the remaining portions were legible and contained ample evidence of the complainant’s physical injuries. We conclude that under the circumstances of this case the medical record was sufficiently legible that the trial court did not improvidently exercise its discretion in admitting that record into evidence (see, 4 Wig-more, Evidence § 1229 [Chadbourn rev 1972]; cf., People v Morgan, 175 AD2d 930, 932). The relative degree of legibility of portions of the medical record affected the weight to be accorded it by the jury (see, People v DeRue, 179 AD2d 1027, 1028).
Santucci, J. P., Joy, Friedmann and McGinity, JJ., concur.